Exhibit 10.3


Amendment to Employment Agreement
This Second Amendment (this “Amendment”), dated as of March 6, 2018, to the
Employment Agreement, made as of July 18, 2014 and as amended as of December 6,
2016 (the “Employment Agreement”), between Florida Community Bank, National
Association (the “Company”) and Les Lieberman (“Executive”).
WHEREAS, the Company and Executive now wish to further amend the Employment
Agreement in accordance with the provisions of Section 7(m) of the Employment
Agreement;
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree to amend the
Employment Agreement as set forth herein.
Section 1 of the Employment Agreement is hereby deleted in its entirety and
replaced with the following:
“1.    Term of Employment. The term of employment under this Agreement shall
commence as of May 1, 2014 (the “Effective Date”) and, subject to earlier
termination as provided in Section 4 hereof, shall end on April 30, 2021 (the
“Term”). For purposes of clarity, if Executive’s employment continues after the
expiration of the Term, his employment shall be at-will.”
Except as specifically modified herein, the Employment Agreement shall remain in
full force and effect in accordance with all of the terms and conditions
thereof.
This Amendment may be executed in any number of counterparts, each of which
shall for all purposes be deemed an original, and all of which together shall
constitute but one and the same instrument. Signatures delivered by facsimile
shall be effective for all purposes.





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to be
duly executed effective as of the date first written above.


 
FLORIDA COMMUNITY BANK, NATIONAL ASSOCIATION




By:/s/ Kent Ellert


Name:Kent Ellert


Title:President & Chief Executive Officer


 
LES LIEBERMAN






/s/ Les Lieberman








